DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments to Claims 1,11 in the submission filed 4/29/2021 are acknowledged and accepted.
3.	Cancellation of Claims 2,10,16 is acknowledged and accepted.
4.	New Claim 21 is acknowledged and accepted.
5.	Amendments to the Abstract are acknowledged and accepted.
6.	In view of the amendments to the claims, and Abstract, objection to claims and drawings, rejection under 35 U.S.C. 112(b) are withdrawn.
7.	Pending Claims are 1,3-9,11-15,17-21.

Response to Arguments
8.	Applicant’s arguments, see Remarks filed 4/29/2021 with respect to Claims 1,11 have been fully considered and are persuasive.  The rejection of Claims 1,3-9,11-15,17-20 has been withdrawn. 
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mathews Hall on 5/6/2021.
The application has been amended as follows: 

1)	On Claim 3:
-On Line 3,
Change:
“laser beams having at a different incident angle”
To
-- laser beams having a different incident angle relative to incident angles used to form other holographic recordings of the light coupling interface.--.
2)	On Claim 18:
-On Line 3,
Change:
“laser beams having at a different incident angle”
To
-- laser beams having a different incident angle --

Allowable Subject Matter
10.	Claims 1,3-9,11-15,17-21 (renumbered Claims 1-18) are allowed.




REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2004/0141217 A1, WO 97/01133) fails to teach or reasonably suggest a method of manufacturing a waveguide for a near eye display device, the method in combination with limitations in Lines 1-10 of the claim, comprising:
“wherein each of the first holographic recording and the second holographic recording is formed with an angular bandwidth that is narrower than a range of angles of light from an image source to provide a field of view narrower than the range of angles of light from the image source, and wherein the first holographic recording and the second holographic recording are configured to simultaneously diffract light received from the image source to produce angularly separated diffraction peaks from the light received from the image source, such that the first holographic recording and the second holographic recording have a combined angular bandwidth greater than the angular bandwidth of each individual hologram to provide a combined field of view with a wider angular width than the field of view of each individual hologram.”
Claims 3-9,21 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 11 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2004/0141217 A1, WO 97/01133) fails to teach or reasonably 
“wherein an angular bandwidth of each of the first holographic recording and the second holographic recording is narrower than a range of angles of light from an image source and provides a field of view narrower than the range of angles of light from the image source, and wherein the first holographic recording and the second holographic recording are configured to simultaneously diffract light received from the image source to produce angularly separated diffraction peaks from the light received from the image source, such that the first holographic recording and the second holographic recording have a combined angular bandwidth greater than the angular bandwidth of each individual hologram to provide a combined field of view with a wider angular width than the field of view of each individual hologram..”
Claims 12-15 are dependent on Claim 11 and hence are allowable for at least the same reasons Claim 11 is allowable.
Claim 17 is allowed over the cited art of record for instance for at least the reason that the cited art of record (US 2004/0141217 A1, WO 97/01133) fails to teach or reasonably suggest a method of manufacturing a waveguide for a near eye display device, the method in combination with limitations in Lines 1-9 of the claim, comprising:
“wherein each holographic recording is formed with an angular bandwidth that is narrower than a range of angles of light from an image source to provide a field of view narrower than the range of angles of light from the image source, and wherein the first holographic recording and the second holographic recording are configured to simultaneously diffract light received from the image source to produce angularly separated diffraction peaks from the light received from the image source, such that the first holographic recording and the second holographic recording have a combined angular bandwidth greater than the angular bandwidth of each individual hologram to Page 7 of 11Application No. 16/162,718 Application Filing Date: October 17, 2018 Docket No. 337625-US-CNTprovide a combined field of view with a wider angular width than the field of view of each individual hologram.”
Claims 18-20 are dependent on Claim 17 and hence are allowable for at least the same reasons Claim 17 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Ingwall et al (US 7,480,084 B2) teach (fig 2A,B) a multiplexed reflection hologram (50), which has an angular bandwidth (β) greater than the angular bandwidth of each individual hologram (42 1-N) (col 4, lines 31-46). However Ingwall does not teach “the first holographic recording and the second holographic recording are configured to simultaneously diffract light received from the image source to produce angularly separated diffraction peaks from the light received from the image source”. Ingwall teaches an optical filter (fig 3) which filters light outside desired wavelength (col 5, lines 
b)	Grinberg et al (US 5680231 A) teaches (fig 3b, 3c) colored holographic lenses wherein each lens is made of a  set of angularly multiplexed holograms (col 8, lines 62-67,col 9, lines 1-10) which diffract light received from the image source to produce angularly separated diffraction peaks (fig 3b) from the light received from the image source, such that they have a combined angular bandwidth greater than the angular bandwidth of each individual hologram to Page 7 of 11Application No. 16/162,718 Application Filing Date: October 17, 2018 Docket No. 337625-US-CNTprovide a combined field of view with a wider angular width than the field of view of each individual hologram. However Grinberg does not teach a first holographic recording at the light coupling interface, the first holographic recording comprising a reproduction of a master hologram; a second holographic recording at the light coupling interface, the second holographic recording comprising another reproduction of the master hologram angularly offset relative to the first holographic recording. Grinberg’s holographic lens would not work with the combination of prior art Endo-Mok utilized in previous rejection.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi								5/6/2021Examiner, Art Unit 2872   

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872